Citation Nr: 1526949	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-40 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to October 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Sioux Falls, South Dakota Regional Office (RO) of the Department of Veterans' Affairs (VA), which denied entitlement to service connection for PTSD and schizophrenia.

Initially, the Board notes that the Veteran's May 2010 claim of entitlement to service connection for a mental condition was previously adjudicated and denied by the RO in an August 2010 determination.  However, since that denial, additional relevant service personnel records (SPRs) and service treatment records (STRs) were associated with the file.  Accordingly, new and material evidence is not required to review this claim on the merits.  38 C.F.R. § 3.156(c) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his November 2014 substantive appeal (VA Form 9), the Veteran requested a Board hearing at a local VA office.  In December 2014, the Veteran elected to have the requested hearing conducted via live videoconference.  Such a hearing was scheduled for June 22, 2015.  See March 2015 Hearing Notification Letter.  Prior to the scheduled hearing, however, the Veteran contacted the RO to request that the hearing be rescheduled due to a family emergency.  See June 2015 Report of Contact (VA Form 27-0820).  The Board finds that the Veteran has presented good cause for wishing to reschedule the hearing.  See 38 C.F.R. § 20.704(c), (d) (2014).  His request is hereby granted by virtue of this remand to provide him an opportunity to testify at a videoconference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video-conference hearing before the Board at his local RO.  He must be provided proper notice of the hearing date, time, and location.  Copies of all notification must be associated with the claims file. 

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

